Citation Nr: 0829625	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected disability of the low back.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a fracture of the right fifth 
metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  Jurisdiction over the claim file was subsequently 
transferred to the RO in New York, New York.

Upon issuance of the statement of the case in February 2004, 
the rating assigned for the right fifth metatarsal fracture 
residuals was increased from noncompensable to 10 percent, 
effective from the date of the claim, February 22, 1999.  
This did not satisfy the veteran's appeal.  

In June 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of the hearing is of record.  

In September 2007, the Board remanded these issues for 
additional evidentiary development.  In an April 2008 rating 
decision, the Appeals Management Center increased the rating 
assigned for the veteran's low back disability from 10 to 20 
percent, effective from February 22, 1999, the date of 
receipt of the increased rating claim.  This did not satisfy 
the appeal.  

The Board notes that in a letter dated in July 2007, 
submitted by the veteran's representative in January 2008, 
the veteran's chiropractor stated that the service-connected 
foot fracture has resulted in arthritic degeneration of the 
ankle, which has caused an altered gait, and which in turn 
has led to left leg and foot symptoms.  The Board notes that 
service connection for the right ankle disability was 
previously denied, and that issue is not on appeal.  
Moreover, the veteran has not expressed any desire to reopen 
that claim.  Should he wish to do so, he should contact the 
RO.  With respect to the "left leg and foot symptoms," the 
Board notes that symptoms, without a diagnosis of a 
disability, cannot be service connected.  If the veteran 
believes that he has a disability of the left foot or ankle 
that is a result of any service-connected disability, he 
should raise that issue with the RO.  

A motion to advance this case on the docket due to the 
appellant's age has been granted by the Board.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by limitation of motion of the low back and 
incomplete paralysis of the sciatic nerve in each lower 
extremity; forward flexion of the thoracolumbar spine is not 
limited to 30 degrees or less; the limitation of motion of 
the low back does not more nearly approximate severe than 
moderate; and the incomplete paralysis in each lower 
extremity more nearly approximates mild than moderate.

2.  The veteran's service-connected residuals of a fracture 
of the right fifth metatarsal are manifested by moderate 
impairment.


CONCLUSIONS OF LAW

1.  The veteran's low back disability warrants a 20 percent 
disability rating, but not higher, for functional impairment 
of the spine, a separate 10 percent rating, but not higher, 
for neurological impairment in the right lower extremity, and 
a separate 10 percent rating, but not higher, for 
neurological impairment in the left lower extremity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5242, 5243; § 4.124a, Diagnostic Code 8520 (2007).

2.  The criteria for a disability rating higher than 10 
percent for service-connected residuals of a fracture of the 
right fifth metatarsal have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected disability of the low back and for service-
connected residuals of a fracture of the right fifth 
metatarsal.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claims were initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, by letter mailed in November 
2007.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in April 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of either claim would have been different had VCAA 
notice been provided at an earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the veteran is not rated under a Diagnostic 
Code that contains criteria that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability.  The November 2007 letter informed the 
veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his service-connected disabilities, and the 
effect that worsening has on his employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  That letter also provided examples of the types of 
medical and lay evidence that are relevant to establishing 
entitlement to increased compensation.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service records, private 
medical records, and pertinent VA medical records have been 
obtained.  Although the March 2008 VA examiner did not 
address one of the questions posed in the Board's September 
2007 remand instructions, there is no prejudice to the 
veteran by this failure.  The Board instructed that the 
examiner should provide an opinion as to whether degenerative 
joint disease was related to the service-connected 
disability.  The examiner did not specifically address this 
question.  However, the RO conceded such association in the 
April 2008 rating decision.  It appears that the examiner 
adequately evaluated the degenerative joint disease, and so 
the Board finds no reason to remand the issue for corrective 
action.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Low Back

The veteran is currently assigned a 20 percent disability 
rating for his service-connected low back disability.  The 
claim on appeal was filed in February 1999.  

During the pendency of the veteran's claim, effective 
September 23, 2002, VA revised Diagnostic Code 5293 
[intervertebral disc syndrome].  Effective September 26, 
2003, VA revised the rating criteria used to evaluate all 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Under the current version of the rating schedule, there are 
alternative methods for evaluating degenerative disc disease.  
The veteran may be assigned a rating on the basis of 
limitation of motion of the spine, with or without a separate 
rating for lower extremity neurological impairment, or the 
veteran may be rated on the basis of incapacitating episodes.  
In this case, the March 2008 VA examiner noted that the 
veteran denied incapacitating episodes over the past year.  
It does not appear from a review of the claim files that the 
evidence supports an evaluation on the basis of 
incapacitating episodes, which requires a showing of a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1).  The evidence does not reflect such 
prescribed bed rest.    

Alternatively, under the General Rating Formula for Diseases 
and Injuries of the Spine, effective September 26, 2003, the 
current 20 percent rating requires forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The next higher rating of 40 percent is provided if forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less of if there is favorable ankylosis of the entire 
thoracolumbar spine.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  

On VA examination in March 2008, flexion was limited to 60 
degrees.  At this point, pain became a major factor.  
Extension was limited "significantly" to 10 degrees due to 
pain.  Lateral flexion and rotation were each 10 degrees, 
bilaterally.  Gluteal musculature showed signs of atrophy; 
although strength was rated at 5 out of 5.  On repeated range 
of motion testing, the veteran demonstrated pain, fatigue, 
weakness and lack of endurance.  Muscular spasms were noted 
in the lower end of the lumbar spine, bilaterally.  

Clearly, the criteria for a 40 percent rating are not 
demonstrated by the March 2008 report.  The Board finds it 
significant that the examiner reported the extent of motion 
as the point at which pain was experienced.  This essentially 
means that the De Luca factors have been incorporated into 
the reported ranges of motion, and thus, additional 
disability is not shown.  While repeated testing produced 
pain, fatigue, weakness and lack of endurance, this does not 
approximate "favorable ankylosis of the entire thoracolumbar 
spine," as is reflective of the 40 percent level.  Muscle 
spasms are consistent with the 20 percent level and do not 
suggest a higher rating.  

Similar findings were reported by the veteran's chiropractor, 
G.D., D.C., in January 2003.  The veteran had forward flexion 
to 40 degrees, which falls short of the criteria for the 40 
percent level.  Neurological testing was normal.  

On VA examination in May 2003, forward flexion was measured 
to 45 degrees.  Motor strength was normal, as was sensory 
testing.  On private examination in October 2003, M.C., M.D. 
found forward flexion to be "somewhat restricted."  
Notably, sensation and strength were intact.  In short, the 
evidence pertinent to the period beginning September 26, 
2003, does not support the criteria for a 40 percent rating 
under the current rating schedule.  

Under the criteria in effect prior to September 23, 2002, a 
20 percent rating for intervertebral disc syndrome 
represented moderate recurring attacks.  A 40 percent rating 
was provided for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  Under the former 
version of the rating schedule, in effect prior to September 
26, 2003, a back disability could also be evaluated on the 
basis of limitation of motion, with a 20 percent rating 
awarded for moderate limitation, and a 40 percent rating 
awarded for severe limitation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Under the former criteria, a 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Words such as "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2007).  

An April 2000 VA examination report shows results that are 
quite similar to the March 2008 examination.  Forward flexion 
was measured to 60 degrees with complaint of pain.  Extension 
was to 20 degrees with pain.  Lateral flexion was 15 degrees 
on the left, and 20 degrees on the right.  

The Board notes that under the current version of the rating 
schedule, normal forward flexion of the thoracolumbar spine 
is defined as being from zero to 90 degrees.  While this 
definition is not included in the former rating schedule, the 
Board believes that it may be used for comparative purposes.  
The veteran's chiropractor G.D., D.C., listed 80 degrees as 
normal for forward flexion.

Similar range of motion findings were reported by G.D. in 
July 2002.  In essence, the veteran's range of forward 
flexion being approximately 2/3 of what is considered to be 
normal, cannot be characterized as more nearly approximating 
severe than moderate, as required for a 40 percent rating 
under the former rating schedule.  

The evidence also fails to demonstrate intervertebral disc 
syndrome that more nearly approximates severe than moderate, 
as is required for a 40 percent rating under former 
Diagnostic Code 5293.  The Board acknowledges that, in a July 
2002 report, the veteran's chiropractor, G.D., specifically 
referred to Diagnostic Code 5293 and, using the language of 
that code, diagnosed severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief.  As noted 
above, use of terminology such as "severe" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Here, G.D. has not been consistent with his assessment of the 
veteran's condition.  In July 2007, he described the 
veteran's back disability as moderate.  This does not appear 
to represent an improvement in the veteran's condition over 
the July 2002 findings.  Indeed, G.D. described the veteran's 
loss of motion as over 50 percent.  This is actually worse 
than he reported in July 2002, when he described the 
disability as severe.  Unfortunately, G.D. did not report 
specific range of motion results in July 2007.  

The Board also finds that G.D.'s own objective findings do 
not support his conclusion of severe symptomatology-despite 
his use of the term-nor does the other objective evidence of 
record.  Indeed, G.D. consistently found that neurological 
testing was within normal limits.  This is particularly 
significant when evaluating the veteran on the basis of 
intervertebral disc syndrome, which entails neurological 
impairment.  The Board further notes that the veteran's nerve 
root impingement was described as mild by the March 2008 
examiner.  In April 2000, the veteran was found to have no 
gross muscular atrophy, with no radicular symptoms expressed 
on testing.  Moreover, the veteran has consistently been 
found to have no bowel or bladder incontinence.  In short, 
G.D.'s conclusions are poorly explained and are inconsistent 
with the objective evidence and with his own later findings.  
They are therefore not afforded significant probative weight.  

The evidence also fails to show symptomatology of the type 
and degree contemplated for a 40 percent rating under 
Diagnostic Code 5295.  There is no indication of listing of 
the whole spine to opposite side; and limitation of forward 
bending is not "marked."  Moreover, abnormal mobility on 
forced motion has not been noted.  Although G.D. noted a 
positive Goldthwaite's sign, and there is clearly some loss 
of lateral motion, the first three criteria are listed in the 
conjunctive.  Thus, all three requirements would have to be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  The regulation provides 
for the alternatives (disjunctive) of loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above, as long as abnormal 
mobility on forced motion is also shown.  Here, it is not.  
In light of the specific combinations of symptoms enumerated 
in the regulation, the Board does not believe that the 
criteria for the 40 percent level are more nearly 
approximated than those for the 20 percent level, short of 
satisfaction of those criteria.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002), citing Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999) [when terms of regulation are unambiguous, 
"no further inquiry is usually required"].

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether a separate rating is 
warranted for lower extremity neurological impairment.  As 
discussed in the VCAA section above, the RO has recently 
conceded that the veteran's degenerative disc disease is a 
component of his service-connected low back disability, and 
he has been rated under a diagnostic code that includes 
neurological symptomatology.  However, the current version of 
the rating schedule makes explicit provision for separate 
ratings on the basis of lower extremity neurological 
impairment.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
a 10 percent rating is for application for mild incomplete 
paralysis of a sciatic nerve and a 20 percent rating is 
warranted for moderate incomplete paralysis of a sciatic 
nerve.  The provisions of Diagnostic Code 8520 have not 
changed during the period of this claim, and under the former 
criteria, there was no prohibition against assigning a rating 
for limitation of motion of the lumbar spine and a separate 
rating for neurological impairment under Diagnostic Code 
8520.  The veteran had moderate limitation of the lumbar 
spine during the period when the former criteria were in 
effect so he had sufficient limitation of motion to justify a 
20 percent rating under the former criteria.  In addition, an 
EMG report dated in April 2003 confirms the presence of right 
S1 radiculopathy.  Moreover, the March 2008 examiner noted 
the veteran's complaints of pain radiating into both lower 
extremities.  The examiner characterized the veteran's degree 
of nerve root impingement as "mild."  Accordingly, the 
Board concludes that a separate 10 percent rating is in order 
for each lower extremity.  

The Board also finds that ratings higher than 10 percent are 
not in order for either lower extremity.  A 20 percent rating 
is warranted if the incomplete paralysis more nearly 
approximates moderate than mild.  This is not consistent with 
the description of the March 2008 examiner, or with the 
objective findings.  The examiner noted no sensory changes in 
the lower extremities, no pathological reflexes, 5 out of 5 
muscle strength, and muscle atrophy that he described as 
"age-related."  As noted above, the veteran's chiropractor, 
G.D. consistently found that neurological testing was within 
normal limits.  In sum, the objective neurological findings 
are minimal and do not support a characterization of the 
veteran's lower extremity impairment as more than mild during 
any portion of the period on appeal.  

In conclusion, while the Board finds that a rating higher 
than 20 percent is not warranted for the veteran's low back 
symptomatology and that a separate 10 percent rating is in 
order for neurological impairment of each lower extremity.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the ratings described above.    
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Fifth Metatarsal

The veteran is seeking a disability rating higher than 10 
percent for his service-connected residuals of a fracture of 
the right fifth metatarsal.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath, 1 Vet. App. 589, the Board has reviewed all 
evidence of record pertaining to the history of this service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

The claim on appeal was filed in February 1999.  The veteran 
is currently assigned a 10 percent disability rating for his 
service-connected residuals of a fracture of the right fifth 
metatarsal under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The 10 percent rating is in effect for the entire period on 
appeal.  Under Diagnostic Code 5284 (foot injuries), a 10 
percent rating represents moderate impairment of the foot.  A 
20 percent rating is warranted for moderately severe 
impairment.  As noted above, such words are not defined in 
the rating schedule.  The Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  

The veteran complains of pain in the right foot, which limits 
his ability to stand for long periods or to walk for 1/4 mile 
or more.  Objectively, the post-fracture residuals appear to 
be asymptomatic.  On VA examination in March 2008, X-rays 
were essentially within normal limits and showed no sign of 
malunion or nonunion.  There was slight osteophytic 
production noted at the lateral aspect of the base of the 
fifth metatarsal.  

On VA examination in May 2003, an X-ray examination revealed 
a possible well-healed old fracture of the right fifth 
metatarsal, but was otherwise unremarkable.  

The record of a podiatry clinic visit in January 2003 notes 
pain to palpation of the right foot; however, such pain was 
found by the examiner to be "out of proportion to 
presentation."  X-rays indicated no fractures.  Degenerative 
joint changes were noted.  

A CT scan was conducted in June 2005, which showed a mild 
hallux valgus deformity with osteoarthritis of the first 
metatarsal tarsal joint and the talotibial joint; however 
this is not the service-connected disability, which involves 
only the 5th metatarsal joint.  

An MRI conducted in December 2006 showed no evidence of a 
current fracture or bone contusion.  

In sum, the veteran's complaints of pain are the primary 
symptom associated with the service-connected fracture 
residuals.  Such wholly subjective symptomatology does not 
support the presence of more than moderate foot injury.  The 
Board finds it significant that the veteran's complaints of 
pain were found to be not objectively substantiated by the 
January 2003 examiner.  

The Board acknowledges that there is some evidence consistent 
with early arthritis of the fifth metatarsal.  Under 
Diagnostic Code 5003, where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Here, the rating schedule 
does not provide compensation for limited motion of the fifth 
metatarsal, because it is not a "major joint."  See 
38 C.F.R. § 4.45.  Moreover, a 10 percent rating is already 
assigned for the entire period on appeal.  

In sum, the veteran's right fifth metatarsal fracture 
residuals are not objectively shown to be productive of any 
significant symptomatology or functional impairment.  
Accordingly, a rating higher than 10 percent is not in order. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart, 21 Vet. App. 
505.

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  

The record reflects that the veteran has not required 
frequent hospitalizations for his low back or right fifth 
metatarsal disability, and that the manifestations of those 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Clearly, the veteran's service connected 
disorders interfere with his industrial capacity, and limit 
his ability to engage in certain physically demanding types 
of employment.  However, the disability ratings assigned are 
recognition that industrial capabilities are impaired.  See 
Van Hoose v. Brown, 4 Vet. App. 361, at 363 (1993).  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from either 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

The Board having determined that the veteran's low back 
disability warrants a 20 percent rating for functional 
impairment of the low back, a 10 percent rating for 
neurological impairment in the right lower extremity, and a 
10 percent rating for neurological impairment in the left 
lower extremity, the benefit sought on appeal is granted to 
this extent and subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture of the right fifth metatarsal is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


